                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )       Criminal No. 20-cr-00040 (BAH)
                                               )
JESSICA JOHANNA OSEGUERA                       )
GONZALEZ,                                      )
                                               )
       Defendant.                              )
                                               )

       DEFENDANT JESSICA JOHANNA OSEGUERA GONZALEZ’S MOTION
           FOR NOTICE OF GOVERNMENT’S INTENTION TO INVOKE
             RESIDUAL HEARSAY EXCEPTION UNDER RULE 807
      AND INCORPORATED MEMORANDUM OF POINTS AND AUTHORITIES

       Defendant Jessica Johanna Oseguera Gonzalez, by and through her undersigned counsel, and

pursuant to Rule 807 of the Federal Rules of Evidence, respectfully moves the Court for an Order

requiring the Government to provide notice of its intent to offer any statement, not specifically

covered by the hearsay exceptions, but allegedly having equivalent circumstantial guarantees of

trustworthiness, and to provide notice of the particulars of the statement, including the name and

address of the declarant.

       Rule 803 of the Federal Rules of Evidence sets forth specific hearsay exceptions, which

apply regardless of whether the declarant is available as a witness. Rule 804(b) sets forth specific

exceptions applicable when a declarant is unavailable as a witness. Rule 807 is a residual hearsay

exception for the admission of a statement not specifically covered by any of the exceptions listed in

Rule 803 and Rule 804(b). As a prerequisite for admitting a statement under Rule 807, however, a

proponent is required to meet the following standard: “[A] statement is admissible only if, before

the trial or hearing, the proponent gives an adverse party reasonable notice of the intent to offer the

statement and its particulars, including the declarant’s name and address, so that the party has a fair
opportunity to meet it.” See Fed. R. Evid. 807(b) (emphasis added); see also United States v.

Pelullo, 964 F.2d 193, 202 (3d Cir. 1992) (holding that documents the government intended to admit

under the residual hearsay exception were not admissible when the government did not “give notice

of its intention specifically to rely on the rule as grounds for admissibility” and instead merely made

the documents available to the defense “months before trial”); United States v. Ruffin, 575 F.2d 346,

358 (2d Cir. 1978) (“[A]s Rule [807] clearly requires . . . that provision can be utilized only if notice

of an intention to rely upon it is given in advance of trial. There is, moreover, absolutely no doubt

that Congress intended that the requirement of advance notice be rigidly enforced.”) (internal

citations omitted).

        By this motion, it is Ms. Gonzalez’s intention to place the government on notice that she

seeks advance notice of any such statement and the particulars of it, including the name and address

of the declarant, so she has a fair opportunity to meet any such evidence at trial.

                                                Respectfully submitted,



                                                    /s/ Steven J. McCool
                                                STEVEN J. McCOOL
                                                D.C. Bar No. 429369
                                                JULIA M. COLEMAN
                                                D.C. Bar No. 1018085
                                                McCOOL LAW PLLC
                                                1776 K Street, N.W., Suite 200
                                                Washington, D.C. 20006
                                                Telephone: (202) 450-3370
                                                Fax: (202) 450-33346
                                                smccool@mccoollawpllc.com
                                                jcoleman@mccoollawpllc.com

                                                Counsel for Jessica Johanna Oseguera Gonzalez




                                                   2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of July 2020, the foregoing was served electronically on

the counsel of record through the U.S. District Court for the District of Columbia Electronic

Document Filing System (ECF) and the document is available on the ECF system.




                                              /s/ Steven J. McCool
                                              STEVEN J. McCOOL




                                                 3
